FILED
                             NOT FOR PUBLICATION                            APR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR MANUEL SOSA-CARDONA,                      No. 09-72609

               Petitioner,                       Agency No. A070-643-865

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Victor Manuel Sosa-Cardona, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the discrepancies between Sosa-Cardona’s declaration and his testimony

regarding the identity of his kidnapers and the length of his hospital stay. See Li v.

Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004). In the absence of credible testimony,

Sosa-Cardona’s asylum and withholding of removal claims fail. See Farah, 348
F.3d at 1156.

      Because Sosa-Cardona’s CAT claim is based on the testimony the agency

found not credible, and he points to no other evidence showing it is more likely

than not he will be tortured if returned to Guatemala, his CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-72609